DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claims 1-16 are directed to a process (Claims 1), and a system (Claim 3 and 10).
Claim 1 recites a process, which is a statutory category of invention (Step 1: YES). 
The claims are analyzed to determine whether it is directed to a judicial exception. Claim 3 recites the limitations of operate a natural language processor to identify a set of terms relevant to trade authorization in an uploaded prior approval document; operate machine learning logic to associate the set of terms with terms in, and identify control language common to, other prior approval documents; based on the associations and common control language, update an ontology structure from which a trade authorization is instantiated on a blockchain; and apply the blockchain as a control structure to limit or enable movement between computer systems of digital content identified by the uploaded prior approval document, which recite a fundamental economic practice, commercial interaction, and managing interactions between people which are methods of organizing human behavior.   Accordingly, the claim recites an abstract idea.  The recitation of generic computer components in the claim does not necessarily preclude that claim from reciting an abstract idea.  (Step 2A-Prong 1: Yes. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application.  Accordingly, any additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1 is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO.  The additional claimed elements are not integrated into a practical application). 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, any additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO; The claim do not provide significantly more, and are not patent eligible).
Claim 2 recites aligning the attributes of the digital asset to attributes of similar digital assets on the one or more blockchain; identifying inter-attribute relationships of the digital asset and similar digital assets; and applying the inter-attribute relationships, in response to a transaction of the digital asset, to evolve valuation blockchain entries for the similar digital assets.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 3 recites a system which is a statutory category of invention (Step 1: YES).  
Claim 3 recites at least one processor; at least one non-transitory medium comprising instructions that when applied to the at least one processor configure the system to: operate a natural language processor to identify a set of terms relevant to trade authorization in an uploaded prior approval document; operate machine learning logic to associate the set of terms with terms in, and identify control language common to, other prior approval documents; based on the associations and common control language, update an ontology structure from which a trade authorization is instantiated on a blockchain; and apply the blockchain as a control structure to limit or enable movement between computer systems of digital content identified by the uploaded prior approval document.  These limitations, as drafted, under its broadest reasonable interpretation, covers performance of the limitations via manual human activity, but for the recitation of generic computer components.  Under human activity, more specifically, the limitations are fundamental economic practice, as well as commercial interaction (business relations) and managing interactions between people.  Accordingly, the claim recites an abstract idea.  The processor, medium and logic in Claim 3, is just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in the claim does not necessarily preclude that claim from reciting an abstract idea.  (Step 2A-Prong 1: Yes. The claims recite an abstract idea). 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of the processor, medium and logic. The computer hardware/software is recited at such a high-level of generality (i.e. as a generic processor, medium and logic) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. (Step 2A-Prong 2: NO.  The additional claimed elements are not integrated into a practical application). 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements of (processor, medium and logic) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO; The claim do not provide significantly more, and are not patent eligible).
Claim 4 recites, the at least one non-transitory medium further comprising instructions that when applied to the at least one processor configure the system to: convert the trade authorization into a smart contract on a first blockchain; verify that conditions defined by settings of blocks of the smart contract are satisfied with respect to settings of blocks for a particular licensee on a second blockchain.  These limitations are also part of the abstract idea identified in claim 3, and the additional elements of processor and medium are as addressed in the Steps 2A2 and B in the claim 3 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 3, supra.
Claim 5 recites the at least one non-transitory medium further comprising instructions that when applied to the at least one processor configure the system to: recursively verify that the conditions defined by settings of blocks of the smart contract are satisfied with respect to settings of blocks for sub-licensees of the particular licensee on additional blockchains.  These limitations are also part of the abstract idea identified in claim 3, and the additional elements of processor and medium are as addressed in the Steps 2A2 and B in the claim 3 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 3, supra.
Claim 6 recites the at least one non-transitory medium further comprising instructions that when applied to the at least one processor configure the system to: enable the movement between computer systems of the digital content from the uploaded prior approval document on condition that the conditions are satisfied.  These limitations are also part of the abstract idea identified in claim 3, and the additional elements of processor and medium are as addressed in the Steps 2A2 and B in the claim 3 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 3, supra.
Claim 7 recites the at least one non-transitory medium further comprising instructions that when applied to the at least one processor configure the system to: inhibit the movement between computer systems of the digital content from the uploaded prior approval document on condition that the conditions are not satisfied.  These limitations are also part of the abstract idea identified in claim 3, and the additional elements of processor and medium are as addressed in the Steps 2A2 and B in the claim 3 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 3, supra.
Claim 8 recites the at least one non-transitory medium further comprising instructions that when applied to the at least one processor configure the system to: detect a change in valuation to a first asset; forming an alignment of attributes of blocks for the first asset on the blockchain and attributes of blocks of a second asset on the blockchain; and if the comparison satisfies a configured metric of similarity, applying the valuation of the first asset to determine and to record on the blockchain a valuation adjustment to the second asset.  These limitations are also part of the abstract idea identified in claim 3, and the additional elements of processor and medium are as addressed in the Steps 2A2 and B in the claim 3 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 3, supra.
Claim 9 recites the at least one non-transitory medium further comprising instructions that when applied to the at least one processor configure the system to: generate a secure metalayer associating the second asset to its blockchain blocks.  These limitations are also part of the abstract idea identified in claim 3, and the additional elements of processor and medium are as addressed in the Steps 2A2 and B in the claim 3 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 3, supra.
Claim 10 recites a system, which is a statutory category of invention (Step 1: YES).  Claim 10 recites a natural language processor; machine learning logic; a first blockchain; a second blockchain; a plurality of digital gates to other computer systems; logic to: operate the natural language processor to transform an uploaded prior approval document into a set of relevant terms; operate the machine learning logic to associate the set of relevant terms with, and identify control language common to, other prior approval documents; apply the associations and common control language to generate a trade authorization on the first blockchain; and apply the first blockchain as a control structure of the second blockchain to control a movement of a digital asset between the computer system and the other computer systems.  These limitations, as drafted, under its broadest reasonable interpretation, covers performance of the limitations via manual human activity, but for the recitation of generic computer components.  Under human activity, more specifically, the limitations are fundamental economic practice, as well as commercial interaction (business relations) and managing interactions between people.  Accordingly, the claim recites an abstract idea.  The processor and logic in Claim 10, are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in the claim does not necessarily preclude that claim from reciting an abstract idea.  (Step 2A-Prong 1: Yes. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a processor and logic. The computer hardware/software is recited at such a high-level of generality (i.e. as a generic processor and logic) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. (Step 2A-Prong 2: NO.  The additional claimed elements are not integrated into a practical application). 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements of (processor and logic) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO; The claim do not provide significantly more, and are not patent eligible).

Claim 11 recites further comprising logic to: convert the trade authorization into a smart contract on the first blockchain; verify that conditions defined by settings of blocks of the smart contract are satisfied with respect to settings of blocks for a particular licensee on the second blockchain.  This limitation is also part of the abstract idea identified in claim 10, and is similarly rejected under the same rationale as claim 10, supra.
Claim 12 recites further comprising logic to: recursively verify that the conditions defined by settings of blocks of the smart contract are satisfied with respect to settings of blocks for sub-licensees of the particular licensee on additional blockchains.  This limitation is also part of the abstract idea identified in claim 10, and is similarly rejected under the same rationale as claim 10, supra.
Claim 13 recites further comprising logic to: enable the movement of the digital asset on condition that the conditions defined by the settings of blocks of the smart contract are satisfied.  This limitation is also part of the abstract idea identified in claim 10, and is similarly rejected under the same rationale as claim 10, supra.
Claim 14 recites further comprising logic to: inhibit the movement of the digital asset on condition that the conditions defined by the settings of blocks of the smart contract are not satisfied.  This limitation is also part of the abstract idea identified in claim 10, and is similarly rejected under the same rationale as claim 10, supra.
Claim 15 recites further comprising logic to: detect a change in valuation to the digital asset; form an alignment of attributes of blockchain blocks of the digital asset and attributes of blockchain blocks of a different digital asset; and on condition that the alignment satisfies a threshold, apply the change in valuation of the digital asset to generate a blockchain valuation adjustment to the different digital asset.  This limitation is also part of the abstract idea identified in claim 10, and is similarly rejected under the same rationale as claim 10, supra.
Claim 16 recites further comprising logic to: generate a secure metalayer associating the different digital asset to its blockchain blocks. This limitation is also part of the abstract idea identified in claim 10, and is similarly rejected under the same rationale as claim 10, supra
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Heffron US 20220309463, 9/2022 
Auerbach US 11334883, 05/2022
Winkelvoss US 11282139, 03/2022
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

	/BRANDON M DUCK/               Examiner, Art Unit 3698